Citation Nr: 1130503	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  08-09 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an evaluation in excess of 40 percent for degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

T. Blake, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1972 to June 1976. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Waco, Texas, Department of Veterans Affairs (VA) Regional Office (RO), which in pertinent part, continued the 40 percent disability rating for the Veteran's service-connected degenerative disc disease of the lumbar spine. 

In September 2008, the Veteran testified at a local hearing before a Decision Review Officer (DRO). A copy of the transcript is of record.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the appellant if further action is required.


REMAND

The record as it stands is currently inadequate for the purpose of rendering a fully informed decision as to the claim on appeal. Where the record before the Board is inadequate to render a fully informed decision, a remand to the RO is required in order for VA to fulfill its statutory duty to assist the Veteran to develop the facts pertinent to the claim. Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

At the October 2008 VA examination, the Veteran reported that he was prescribed bed rest eight times during the past year for flare-ups lasting for five to seven days per episode and for hours on a weekly basis. In April 2009, the RO received an October 2008 private treatment record which documents the Veteran's chief complaint of continuous lumbar spine pain and instruction for the Veteran to continue all previous medications. The record also noted that the Veteran will need bed rest for at least one to two weeks when the back flares up. 

The Veteran also complained of pain "leaving [his] back and going down into the right hip down into the right foot" at the October 2008 VA examination. The examiner noted the Veteran's history of erectile dysfunction, numbness, and radiation of numb and aching pain in his right leg and right foot. At the September 2008 DRO hearing, the Veteran reiterated that his back pain radiates down his leg which causes his knee to give out. He explained that the blood flow to his right leg is affected by a mass shown on a March 2008 private MRI report, which the Board acknowledges is of record.  He also indicated that he had received both private and VA treatment for his back condition.   

Lastly, the Board notes that the October 2008 VA examination report includes the Veteran's history of urinary incontinence with no need to wear absorbent material and fecal incontinence with severe leakage, occasional involuntary bowel movement, and the required use of pads. The Veteran reported the latter occurs during flare ups when he is unable to get to the restroom fast enough. He reiterated such contentions at the September 2008 DRO hearing as well. 

Review of the record indicates that the Veteran's last VA examination for his service-connected lumbar spine disability was in October 2008. The record reflects that the Veteran has not been afforded a more recent VA examination to assess the current severity of this disability, and the October 2008 private treatment record and September 2008 DRO hearing transcript indicate that the Veteran's service-connected disability has worsened. The Board finds that a further examination is required to assess the current severity of the Veteran's lumbar spine disability, to include an assessment of any neurological or peripheral nerve abnormalities, so that the decision is based on a record that contains a current examination. An examination too remote for rating purposes cannot be considered 'contemporaneous.' See Caffrey v. Brown, 6 Vet. App. 377, 381 (1994). See also Suttman v. Brown, 5 Vet. App. 127, 138 (1993); Green (Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991) (where the record does not adequately reveal the current state of that disability, the fulfillment of the statutory duty to assist requires a thorough and contemporaneous medical examination).

In addition, the Board notes the private treatment records associated with the claims file were submitted by the Veteran and are reports of MRI and myelogram testing between May 2005 and March 2008.  At the time of the October 2008 VA examination, the Veteran reported being prescribed bed rest and he has submitted October 2008 private treatment record of Dr. Hill noting bed rest needed for flare-ups. However, the private treatment records documenting the reported prescribed bed rest are not of record and it appears that there are outstanding VA treatment records as well. Since VA has notice of outstanding private and VA treatment records that are relevant to the claim on appeal, VA has a duty to obtain those records. 38 U.S.C.A. § 5103A(c) (West Supp. 2010); 38 C.F.R. § 3.159(c) (2010).

Therefore, in order to give the Veteran every consideration with respect to the present appeal and to ensure due process, this matter is REMANDED for the following actions:  
	

1. Obtain and associate with the record all pertinent VA treatment records dated from 2005 to the present.

2. Obtain the necessary authorization from the Veteran to obtain all outstanding clinical and/or hospitalization records from Dr. Hill and the Lubbock Medical Associates L.L.P. in Lubbock, Texas. All efforts to obtain such records should be fully documented, and the facility must provide a negative response if records are not available. If the requested information is unavailable, the Veteran and his representative should be apprised of such and given the opportunity to submit the requested information as required under 38 U.S.C.A. § 5103A(c) and 38 C.F.R. § 3.159(c).

3. Schedule the Veteran for the appropriate VA examination to determine the current severity and impairment of his service-connected degenerative disc disease of the lumbar spine. The claims file must be made available to the examiner in conjunction with the examination. Any and all indicated evaluation studies and tests deemed necessary by the examiner should be accomplished. Range of motion studies should be accomplished. The examiner should identify the existence, and frequency or extent, as appropriate, of all neurological symptoms associated with the Veteran's lumbar spine, to include radiculopathy. The examiner should also offer an opinion as to whether the Veteran has any separately ratable neurological disability (in addition to orthopedic disability) as a manifestation of the service-connected back disability.  

The examiner should also render specific findings as to whether, during the examination, there is objective evidence of (1) pain on motion, weakness, excess fatigability, and/or incoordination associated with the lumbar spine (any such additional functional loss in terms of additional degrees of limited motion of the lumbar spine); (2) any ankylosis of the lumbar spine, and if so, whether such is favorable or unfavorable, and the extent of such ankylosis; and (3) any manifestation of incomplete paralysis that is either mild, moderate, moderately severe, or severe. Finally, the examiner should provide an opinion as to the duration of any incapacitating episodes of intervertebral disc syndrome that the Veteran has experienced during the past 12 months, and the evidence used to form that opinion. The opinion should also reflect that a review of the claims file has been accomplished.  

4. Thereafter, the issue on appeal should be readjudicated, to include consideration for any separately ratable neurological or peripheral nerve disability. If the benefit sought on appeal is not granted, the Veteran and his representative should be provided with a supplemental statement of the case (SSOC) and afforded the appropriate time period within which to respond thereto.
 
The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2010).

